Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NON-FINAL OFFICE ACTION
 	This Office Action addresses U.S. Application No. 16/839,573, which is a reissue of U.S. Application No. 15/416,565 (hereinafter, the '565 application), entitled “OPERATING METHOD OF INPUT/OUTPUT INTERFACE”, which issued as U.S. Patent No. 9,934,169 (hereinafter, the '169 patent).  
 	The '565 application was filed as a continuation of U.S. Application No. 14/818,586, now U.S. Patent No. 9,575,923.  U.S. Application No. 14/818,586 was a continuation of U.S. Patent Application No. 14/093,916, now U.S. Patent No. 9,130,557.
 	The status of the claims is as follows: 
Claims 1-21 were original patent claims that were canceled in a preliminary amendment filed April 3, 2020.  New claims 22-51 were added in the preliminary amendment of April 3, 2020. 
Claims 22-51 are pending.  

Note:	U.S. Application No. 16/838,536 is a co-pending reissue of the '565 application.



PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

DRAWINGS
 	The drawings filed April 3, 2020 are objected to because:  
The drawings are not in accordance with 37 CFR 1.84(p)(4), which requires that “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character.”  
Throughout the drawings a first memory device is alternatively designated as: 100, 100-1 or 100a.
Likewise, a second memory device is alternatively designated as: 
100’, 100-2 or 100b.
The drawings are not in accordance with 37 CFR 1.84(p)(5), which requires that “Reference characters not mentioned in the description shall not appear in the drawings.”  For example, element 100-2 (from FIG 24) is not mentioned in specification.

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.
				
SPECIFICATION
 	The disclosure is objected to because of the following informalities:
 (1)	The title of the invention is not descriptive of the claims.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as “MEMORY INTERFACE WITH SELECTABLE CONNECTIONS FOR INPUT RECEIVER CIRCUITS BASED ON OPERATING MODE”. 
(2)	The specification must be corrected in accordance with the changes to the reference characters, as noted above with regard to the drawing figures.
(3)	The specification is not in accordance with 37 CFR § 1.177(a), which requires that “If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.”  As noted above, both the present application and U.S. Application No. 16/838,536 are co-pending reissue applications of the '565 application.
In the amendment to the specification filed April 3, 2020, the co-pending reissue application is mentioned, but not the present application.  The following language is suggested:
“Notice: More than one reissue application has been filed for the reissue of Patent No. 9,934,169. The reissue applications are application numbers 16/839,573 (the present application) and 16/838,536, both of which are reissues of Patent No. 9,934,169.
Appropriate correction is required.

CONSENT
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
The application is objected to under 37 CFR 1.172(a) because the Consent of Assignee filed April 2, 2020 does not state the relationship of the person signing to the assignee of record.  
Note the following passage from the MPEP 1410.02(I):
“The consent of assignee must be signed by a party authorized to act on behalf of the assignee. For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record. For applications filed before September 16, 2012, the consent must be signed by the assignee. Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee. For a discussion of parties authorized to act on behalf of the assignee, see MPEP § 325 (for applications filed on or after September 16, 2012) and MPEP § 324 (for applications filed before September 16, 2012). The consent to the reissue application may use language such as: 
The XYZ Corporation, assignee of U.S. Patent No. 9,999,999, consents to the filing of reissue application No. 99/999,999 (or the present application, if filed with the initial application papers) for the reissue of U.S. Patent No. 9,999,999. 
________________________
Jane Doe											     Vice President,  									                XYZ Corporation” (emphasis added)

A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

CLAIM OBJECTIONS
Claims 22-51 are objected to because of the following informalities:  
	(a)	Each new claim (i.e., a claim not found in the patent, that is newly presented in the reissue application) should be presented with underlining throughout the claim. MPEP 1453(V)(C).  
 	New claims 22-51 are not in proper format for reissue. Although the text of these claims have been underlined, the claim numbers and status identifiers must also be underlined.
	(b)	In claim 22, line 4, “a” should be inserted between “of” and “first”.
 	Appropriate correction is required.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The reissue declaration filed April 3, 2020 is objected to for the following reasons:
The declaration states:
“This reissue application is a broadening reissue application.  Claims 1-21 of the original patent including independent claims 1, 9, and 17 were directed to an input/out interface including a mode selection circuit and an output driver block.

With respect to the original patent claims, one error was the failure to appreciate the benefit in broadly claiming an input/output interface including mode register, an input receiver block, and a first and second on-die termination (ODT) circuit.  New claims 22-31 help resolve this error.  Another error was the failure to appreciate broadly claiming a memory system including a memory controller, a mode register, a first and second input receiver block, a first and second output driver block, a first and second ODT circuit, and a termination circuit.  New claims 32-40 help resolve this error.  Another error was the failure to appreciate the benefit in broadly claiming an input/output interface circuit including a mode register, an input receiver block, and first and second ODT circuits.  New claims 41-51 help resolve this error.”

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
(1)	The amendments filed in this application indicate a clear intent to broaden the claims, however, the reissue oath/declaration filed with this application it fails to specifically identify a particular original claim which is in error.  The language “With respect to the original patent claims” does not specify a particular claim causing the error.  See 37 CFR 1.175 and MPEP § 1414.
(2)	The language “This reissue application is a broadening reissue application” as well as the amendments filed in this application indicate a clear intent to broaden the claims, however, the oath/declaration filed with this application does not indicate an error remedied by broadening.  Rather, the language “an input/output interface including mode register, an input receiver block, and a first and second on-die termination (ODT) circuit” describes narrowing limitations with respect to the original patent claims.
Note: To overcome these rejections, it is suggested that a new declaration be filed, wherein the statement of error cites language from a particular original claim (e.g., claim 1) that is absent in the new claims (e.g., claim 22), thus demonstrating broadening.  

The declaration must (a) identify a single word, phrase, or expression in that claim and/or (b) include a proper explanation of how the presence or absence of such word(s), phrase(s) or expression(s) renders the claims wholly or partly inoperative or invalid.  Specific changes or amendments to the claims must be identified.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  The difference between the amended or new claims and the original claims must be pointed out.  See 37 CFR 1.175 and MPEP § 1414. 


REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Defective Reissue Declaration
Claims 22-51 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The nature of the defect(s) in the declaration are set forth above in the discussion of the objections to the declaration.  See 37 CFR 1.175. 

	Recapture
	Claims 22-51 lack the following subject matter surrendered during the prosecution of the '565 application.  In response to a non-final rejection mailed on July 24, 2017, the claims were amended on October 18, 2017 to include new limitations, such as:
“the operation speed selected from a group including a low speed operation, and a high speed operation faster than the low speed operation”

and
“the intermediate speed operation being faster than the low speed operation and slower than the high speed operation”

	Also, in the remarks that accompanied the October 18, 2017 amendment, these new limitations were argued as overcoming the rejections presented in the non-final rejection of July 24, 2017.  For example:
	“Applicants have amended claim 2 and contend that Tipple fails to disclose and/or render obvious ‘wherein each of the plurality of output driver circuits has different topology suitable for different operation speed.’” 
(see page 9 of the remarks attached to the October 18, 2017 amendment)

The three step test for recapture:
Step 1 - Is There Broadening?
Are the reissue claims are broader than the original patent claims in at least some respects?  Yes, for example, independent claims 22, 32 and 41 of this reissue application lack the above-cited language from claims of the '169 patent.
Step 2 - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Substep 1 – Did applicant surrender any subject matter in the prosecution of the original application that became the patent to be reissued?  Yes, the surrendered subject matter is noted above.
Substep 2 - Does the broadening in the reissue claims result from eliminating limitations surrendered in the original prosecution?  Yes, independent claims 22, 32 and 41 of this reissue application omit limitations that the prosecution record shows as added to the claims of the patent, in order to overcome rejections based on prior art during the original prosecution.
Step 3 - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
The reissue claims are materially narrowed in other respects.  
The language “the operation speed selected from a group including a low speed operation, and a high speed operation faster than the low speed operation” and “the intermediate speed operation being faster than the low speed operation and slower than the high speed operation” refers to the selection of “output driver circuits”.  However, the present claims are directed to a different subcombination of the input/output system, focusing on the input receiver circuits. 
Hence, the recapture rule is avoided in this instance.

CLAIM INTERPRETATION - 35 U.S.C. 112, SIXTH PARAGRAPH
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being analyzed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder.  Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder.  
mode register
input receiver block
input receiver circuit
ODT circuits
output driver block
output driver circuits
internal circuit
I/O interface
memory device

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The following list includes the claim limitations of Prong (A), showing where each may be modified by functional language.  
mode register (“configured to”)
input receiver block (“not modified by functional language”)
input receiver circuit (“not modified by functional language”)
ODT circuits (“not modified by functional language”)
output driver block (“not modified by functional language”)
output driver circuits (“not modified by functional language”)
internal circuit (“not modified by functional language”)
I/O interface (“not modified by functional language”)
memory device (“not modified by functional language”)

Each of the limitations meeting Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
mode register (note column 6, lines 13-14, “The mode register 130-2 stores data for controlling various operation modes of the memory device”)

Thus, because none of the elements of the claims have met all three prongs of the analysis, these limitations do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-49 of copending Application No. 16/838,536 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim limitations of one application are either taught or suggested by the claims of the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note the following side-by-side comparison of the independent claims:
U.S. Application No. 16/839,573
U.S. Application No. 16/838,536
22. An input/output interface circuit for a memory controller, the input/output interface circuit comprising:

22. An input/output interface circuit for a dynamic random access memory (DRAM) device, the input/output interface circuit comprising:
a mode register configured to store an operation mode of the memory controller,
the operation mode indicating one of first operation mode and second operation mode;
a mode register configured to store an operation mode of the DRAM device, the
operation mode indicating one of high speed operation mode and low speed operation mode;
an input receiver block connected with an input/output pad, the input receiver
block including a first input receiver circuit and a second input receiver circuit, and one of the first input receiver circuit and the second input receiver circuit being selectively connected to the input/output pad according to the operation mode and receiving an input data signal;
an input receiver block connected with an input/output pad, the input receiver
block including a first input receiver circuit and a second input receiver circuit, and
one of the first input receiver circuit and the second input receiver circuit being
selectively connected to the input/output pad according to the operation mode and
receiving an input data signal; and

a first on-die-termination (ODT) circuit connected between the input/output
pad and supply voltage level VDDQ, and selectively turned on or turned off according to the operation mode; and

a second on-die-termination (ODT) circuit connected between the input/output
pad and ground voltage level VSSQ, and selectively turned on or turned off according to the operation mode,
an on-die-termination (ODT) circuit connected between the input/output pad
and ground voltage level VSSO, and selectively turned on or turned off according to the operation mode,

wherein, when the operation mode indicates the first operation mode, the first
input receiver circuit is connected to the input/output pad and receives the input
data signal while the first ODT circuit is turned on, and when the operation mode
indicates the second operation mode, the second input receiver circuit is connected to the input/output pad and receives the input data signal while the second ODT circuit is turned on.
wherein, when the operation mode indicates high speed operation mode, the
first input receiver circuit is connected to the input/output pad and receives the input data signal while the ODT circuit is turned on, and when the operation mode indicates low speed operation mode, the second input receiver circuit is connected to the input/output pad and receives the input data signal while the ODT circuit is turned off.
32. A memory system comprising:
a memory controller including a first internal circuit and a first input/output
(I/O) interface, wherein the first I/O interface includes:
31. A memory system comprising:
a memory device including a first internal circuit and a first input/output (I/O)
interface, wherein the first I/O interface includes:
a mode register configured to store an operation mode of the memory controller,
the operation mode indicating one of a first operation mode and a second operation mode;
a mode register configured to store an operation mode of the memory
device, the operation mode being one of high speed operation mode and low
speed operation mode;
a first input receiver block connected with a first input/output pad, the first input receiver block including a first input receiver circuit and a second input receiver circuit, and one of the first input receiver circuit and the second input receiver circuit being selectively connected to the first input/output pad according to the operation mode and receiving an input data signal;
a first input receiver block connected with a first input/output pad, the
first input receiver block including a first input receiver circuit and a second
input receiver circuit, one of the first input receiver circuit and the second
input receiver circuit being selectively connected to the first input/output pad
according to the operation mode and receiving an input data signal;
a first output driver block connected with the first input/output pad, the first output driver block including a first output driver circuit and a second output driver
circuit, and one of the first output driver circuit and the second output driver circuit being selectively connected to the first input/output pad according to the operation mode and driving an output data signal;
a first output driver block connected with the first input/output pad, the
first output driver block including a first output driver circuit and a second
output driver circuit, one of the first output driver circuit and the second
output driver circuit being selectively connected to the first input/output pad
according to the operation mode and outputting an output data signal; and
a first on-die-termination (ODT) circuit connected between the first input/output pad and supply voltage level VDDQ, and selectively turned on or turned off according to the operation mode; and

a second on-die-termination (ODT) circuit connected between the first input/output pad and ground voltage level VSSQ, and selectively turned on or turned off according to the operation mode; and

a memory device connected to the memory controller through a data but, the memory device including a second internal circuit and a second input/output (I/O) interface, wherein the second I/O interface includes:

a second input receiver block connected with a second input/output pad, the second input receiver block including one of third input receiver circuit and fourth input receiver circuit according to the operation mode, and receiving the output data signal;

a second output driver block connected with the second input/output pad, the second output driver block including one of third output driver circuit and fourth output driver circuit according to the operation mode, and outputting the input data signal;

a termination circuit including one of a third on-die-termination (ODT) circuit connected between the second input/output pad and supply voltage level VDDQ and a fourth on-die-termination (ODT) circuit connected between the second input/output pad and ground voltage level VSSO according to the operation mode,

wherein, when the operation mode indicates the first operation mode, the first input receiver circuit is connected to the input/output pad and receives the input data signal while the first ODT circuit is turned on, and when the operation mode indicates the second operation mode, the second input receiver circuit is connected to the input/output pad and receives the input data signal while the second ODT circuit
is turned on.
a first on-die-termination (ODT) circuit connected between the first
input/output pad and a ground voltage level VSSQ; and a memory controller including a second internal circuit and a second input/output (I/O) interface, wherein the second I/O interface includes:

a second input receiver block connected with a second input/output pad
electrically connected with the first input/output pad through a data bus, the
second input receiver block including third and fourth input receiver circuits,
one of the third and fourth input receiver circuits being selectively connected to
the second input/output pad and receiving the output data signal from the first output driver block;

a second output driver block connected with the second input/output
pad, the second output driver block including third and fourth output driver
circuits, one of the third and fourth output driver circuits being selectively
connected to the second input/output pad and driving the input data signal to
the first input receiver block; and

a second on-die-termination (ODT) circuit connected between the second
input/output pad and the ground voltage level VSSO, wherein, when the operation mode indicates high speed operation mode, the first input receiver circuit is connected to the input/output pad and receives the input data signal while the first ODT circuit is turned on, and when the operation mode indicates low speed operation mode, the second input receiver circuit is connected to the input/output pad and receives the input data signal while the first ODT circuit is
turned off.
41. An input/output interface circuit for a memory controller, the input/output interface circuit comprising:
41. An input/output interface circuit for a memory controller, the input/output interface circuit comprising:
a mode register configured to store an operation mode of the memory controller,
the operation mode indicating one of first operation mode and second operation mode;
a mode register configured to store an operation mode of the memory controller,
the operation mode indicating one of high speed operation mode and low speed
operation mode;
an input receiver block connected with an input/output pad, and receiving an
input data signal;




an input receiver block connected with an input/output pad, the input receiver
block including a first input receiver circuit and a second input receiver circuit, and
one of the first input receiver circuit and the second input receiver circuit being
selectively connected to the input/output pad according to the operation mode and
receiving an input data signal; and



a first on-die-termination (ODT) circuit connected between the input/output
pad and supply voltage level VDDQ, and selectively turned on or turned off according to the operation mode; and

a second on-die-termination (ODT) circuit connected between the input/output
pad and ground voltage level VSSQ, and selectively turned on or turned off according to the operation mode,
an on-die-termination (ODT) circuit connected between the input/output pad
and ground voltage level VSSO, and selectively turned on or turned off according to the operation mode,

wherein, when the operation mode indicates the first operation mode, the input receiver block receives the input data signal while the first ODT circuit is turned on, and when the operation mode indicates the second operation mode, the input receiver block receives the input data signal while the second ODT circuit is turned on.
wherein, when the operation mode indicates high speed operation mode, the
first input receiver circuit is connected to the input/output pad and receives the input data signal while the ODT circuit is turned on, and when the operation mode indicates low speed operation mode, the second input receiver circuit is connected to the input/output pad and receives the input data signal while the ODT circuit is turned off.


CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
(1)	In claim 22, line 11, “supply voltage level VDDQ” has no antecedent basis.
(2)	In claim 22, line 14, “ground voltage level VSSQ” has no antecedent basis.
(3)	In claims 22 and 30, the connections to voltage levels are unclear.  The voltage levels are a measure of voltage (cf. claim 25) and not a piece of circuitry that can be connected.
(4)	In claim 32, line 18, “supply voltage level VDDQ” has no antecedent basis.
(5)	In claim 32, line 21, “ground voltage level VSSQ” has no antecedent basis.
(6)	In claims 32 and 36, the connections to voltage levels are unclear.  The voltage levels are a measure of voltage (cf. claim 40) and not a piece of circuitry that can be connected.
(7)	In claim 41, line 8, “supply voltage level VDDQ” has no antecedent basis.
(8)	In claim 41, line 11, “ground voltage level VSSQ” has no antecedent basis.
(9)	In claims 41 and 50, the connections to voltage levels are unclear.  The voltage levels are a measure of voltage (cf. claim 45) and not a piece of circuitry that can be connected.

ALLOWABLE SUBJECT MATTER
With the exception of the co-pending application cited in the double patenting rejection described above, claims 22-51 appear to contain subject matter that is neither taught nor suggested by the prior art of record. 
In general, the specific field of the invention, i.e., the use of an on-die termination circuit and selectable input connections based on operating mode were well known in the prior art.  
As an example, prior art reference Jang, U.S. Patent Application No. 20100097094 A1, appears to be relevant to the claims, stating:
“The driving control part is configured to generate the first control signal in response to an on-die termination enable signal and an on-die termination selection signal in an input mode.”

and

“During the input mode, the driving control part 1340 generates the first control signals in response to the on-die termination enable signal ODT_EN and on-die termination selection signals”

With reference to claim 22, for example, Jang teaches an input receiver circuit (note Figure 3 below, input circuit 1400) and selective operation in response to an on-die termination signal (i.e., “configured to generate the first control signal in response to an on-die termination enable signal and an on-die termination selection signal in an input mode”)

    PNG
    media_image1.png
    448
    716
    media_image1.png
    Greyscale

 	While Jang did explicitly teach the use of an on-die termination circuit and selectable input connections based on operating mode, neither Jang nor the other references made of record taught or suggested the claimed “input/output interface circuit for a dynamic random access memory (DRAM) device, the input/output interface circuit comprising:
a mode register configured to store an operation mode of the DRAM device, the
operation mode indicating one of high speed operation mode and low speed operation mode;
an input receiver block connected with an input/output pad, the input receiver
block including a first input receiver circuit and a second input receiver circuit, and one of the first input receiver circuit and the second input receiver circuit being selectively connected to the input/output pad according to the operation mode and receiving an input data signal; and
an on-die-termination (ODT) circuit connected between the input/output pad
and ground voltage level VSSO, and selectively turned on or turned off according to the operation mode,
wherein, when the operation mode indicates high speed operation mode, the
first input receiver circuit is connected to the input/output pad and receives the input data signal while the ODT circuit is turned on, and when the operation mode indicates low speed operation mode, the second input receiver circuit is connected to the input/output pad and receives the input data signal while the ODT circuit is turned off.”
Thus, neither Jang nor any of the references cited by the examiner or by applicant teach or suggest, either alone or in combination, each and all of the limitations of the independent claims.
CONCLUSION

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari at telephone number 571-272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees:
/C.M.T./Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992